UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

QUENTIN LA GRANDE,

                              Plaintiff,

       -against-                                             1:18-CV-1501 (LEK/DJS)

TRADEBE ENVIRONMENTAL
SERVICES, LLC, et al.,

                              Defendants.


                                             ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation filed on

February 15, 2019, by the Honorable Daniel J. Stewart, U.S. Magistrate Judge, pursuant to

28 U.S.C. § 636(b) and Local Rule 72.3. Dkt. No. 5 (“Report-Recommendation”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” § 636(b).

However, if no objections are made, a district court need review the report-recommendation only

for clear error. Barnes v. Prack, No. 11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y.

Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07, 306 n.2 (N.D.N.Y. 2008),

abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange, 748 F.3d 471 (2d Cir.
2014). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” § 636(b).

III.    DISCUSSION

        No objections were filed in the allotted time period. Docket. Accordingly, the Court has

reviewed the Report-Recommendation for clear error and has found none. The Court therefore

adopts the Report-Recommendation in its entirety.

        The Court is in receipt of Plaintiff’s recent letters asking that he be given until April 22,

2019 to file an amended complaint. Dkt. Nos. 6, 8 (“Letter Motions”). These motions are moot,

as the Court, in keeping with the Report-Recommendation, grants Plaintiff until April 22, 2019

to file an amended complaint. If Plaintiff does not file an amended complaint by that time, the

Clerk shall dismiss this action without further order from the Court.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 5) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Plaintiff’s complaint (Dkt. No. 1) is DISMISSED in its entirety; and it

is further

        ORDERED, that Plaintiff’s Letter Motions (Dkt Nos. 6, 8) are DENIED as moot; and it

is further

        ORDERED, that if Plaintiff wishes to proceed with this action, he must file an amended

complaint by April 22, 2019; and it is further




                                                  2
       ORDERED, that if Plaintiff fails to timely file an amended complaint as directed above,

the Clerk shall enter judgment indicating that this action is dismissed without prejudice for

failure to state a claim upon which relief may be granted; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Order on Plaintiff.

       IT IS SO ORDERED.


DATED:         March 13, 2019
               Albany, New York




                                                  3
